LACOMBE, Circuit Judge
(dissenting). I am unable to concur with my Associates.
The leases are not printed in the record. It might be inferred, from the stipulation at folio 63, that some of them made,express provisions as to trade fixtures while others did not. The case may be more conveniently discussed by assuming that the whole land and buildings were covered by a single lease which says nothing about trade fixtures.
The following propositions seem to me to lead to the following conclusion : ■
I. Before these counters, shelving, chandeliers, etc., were placed in the buildings they were personal property; the land and building being of course real estate.
II. They were of such a character and so affixed that upon the termination of the lease either by expiration, or by cancellation, by mutual consent, or by failure to pay rent, the tenant could remove them (except as there might be some lien on them for unpaid rent). This is on the theory that, when such personal property is thus placed on leased premises to be used in that way, it is the intent of the parties, implied when not expressed (it not infrequently is expressed), that it shall remain the personal property of the lessee to be disposed of as he pleases.
III. Assuming that there is nothing in .the lease forbidding or restricting its assignment, the lessee might dispose of it, his chattel real, a lease for years of real estate, by sale, or he might mortgage it. In this contract of sale, or mortgage, he might make such provision as he chose touching this personal property which he had placed there, under circumstances which did not change its character or qualify in any way his right to dispose of it. He might agree that all of it should go to the purchaser, or be covered by mortgage; or that part of it might thus pass or be incumbered and part not; or that none of it should pass or be incumbered. If the prospective purchaser or mortgagee did not assent to those provisions, he would not buy the property or lend bis money. If he did assent and close the contract there would be expressed a mutual intent as to the disposition of these trade appliances, which would be controlling. To the extent to which they were reserved, *517they would remain the lessee’s personal property just as they were when he placed them on the premises.
IV. The lessee might sell or mortgage the lease without referring at all in the contract to these trade appliances. What would then happen to them? The petitioner-appellant contends that they would pass by the sale of the lease, or be incumbered by its mortgage. No opinion need be expressed as to this contention. Assume it is correct. Upon what theory does it rest? None that I can find, except the theory that such is the intent of the parties to the sale or mortgage — an intent which will be implied when the contract contains nothing to indicate a different intent, which it might have done, if the lessee had insisted on such provision. If the petitioner’s theory be accepted, it will come to pass that the original status of the trade appliances, which after emplacement remained the personal property of the lessee' to be disposed of at his pleasure, has been changed because he has himself taken some affirmative action from which the law implies an intent on his part that his title to them should pass to a third party or be incumbered with a special lien to such third party.
V. It seems the natural inference from these propositions that, until the lessee does something to indicate his intent to dispose in some way of this moveable property, it must be assumed that it remains just as it was before, his property removable by him when he chooses to do so; the unincumbered title being still in himself.
In this case the lessee has not sold the lease, nor mortgaged it. What act of his can be said to evidence an intent to change its status? There is no act of his shown, except his failure to pay an ordinary debt which he has contracted. I fail to see how that single act can warrant the inference that he has thereby changed the status of this particular property of his. No doubt, a judgment for his debt may be collected out of any of his property of every kind or sort; but it seems to be going very much further to hold that, the instant judgment is entered, the property which the moment before was his personal property has become real property.'
I vote to reverse.